PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16,445,785
Filing Date: June 19, 2019
Appellant(s): Koothapaakkam et al. 



__________________
ARM Limited, Cambridge, United Kingdom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 4, 2022 appealing from office action mailed September 3, 2021. 
 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated April 4, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izzo et al. (US 2018/0329397). 

In regard to claim 1, Izzo et al. teach a data processing apparatus comprising:
circuitry implementing a hardware processing module to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a hardware data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, para. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, para. 40); and 
a hardware verification module (safety industrial controller, para. 14) insertable as a subsystem into a circuitry design of the circuitry and connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, para. 67, fig. 9);
wherein the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, para. 67), and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

In regard to claim 2, Izzo et al. teach the apparatus according to claim 1, wherein the hardware processing module is configured to execute the test series of the processing instructions two or more successive times (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9), and
the hardware verification module is configured to detect a respective instance of the test data corresponding to each time the test series of the processing instructions is executed (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 3, Izzo et al. teach the apparatus according to claim 2, the hardware processing module comprises a set of two or more processors configured to initiate the data handling transactions which access a memory address space common to the set of two or more processors (multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40).

In regard to claim 4, Izzo et al. teach the apparatus according to claim 3, in which the hardware processing module is configured to execute the test series of the processing instructions using a first subset of the set of two or more processors and then to execute the test series of processing instructions using a second, different, subset of the set of two or more processors (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 5, Izzo et al. teach the apparatus according to claim 4, wherein the first and second subsets of the set of two or more processors have a common instruction set architecture (two fully redundant processor systems, fig. 9, 122, pg. 67.

In regard to claim 6, Izzo et al. teach the apparatus according to claim 4, wherein the first and second subsets of the set of two or more processors have different respective data handling throughputs and different respective power consumptions (under this system, different cores 32a and 32b may execute identical programs, pg. 67).   It is noted that different cores are executing, so no matter how similar they are, there would be a different in throughputs and power consumptions. 
In regard to claim 7, Izzo et al. teach the apparatus according to claim 2, wherein the hardware processing module is configured to execute a barrier instruction between initiation of each data handling transaction, for one instance of execution of the test series of processing instructions (steps of scanning and preparation of the input table values per process blocks, fig. 8, pg. 66).

In regard to claim 8, Izzo et al. teach the apparatus according to claim 1, wherein the hardware verification module is connectable to two or more different transaction interfaces and is configured to detect a respective instance of the test data corresponding to each transaction interface of the two or more different transaction interfaces (the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 9, Izzo et al. teach the apparatus according to claim 8, comprising a hardware interconnect module providing a data connection between the processing module and the hardware data handling module (cores may share a cache as well as cache control hardware and a memory controller, pg. 39).

In regard to claim 10, Izzo et al. teach the apparatus according to claim 9, wherein one of the two or more transaction interfaces is an interface between the hardware processing module and the hardware interconnect module, and another of the two or more transaction interfaces is an interface between the hardware interconnect module and the hardware data handling module (program 46a may be assigned to a first core A, program 46b may be assigned to a second core B and the scanning and preparation of the input table values per process block might be executed by a third core C, pg. 65, fig. 7).

In regard to claim 11, Izzo et al. teach the apparatus according to claim 1, wherein each data handling transaction has an associated transaction identifier (input table and output table, pg. 42, each ) and the hardware verification module is configured to detect transaction identifiers as part of the test data (comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6).

In regard to claim 12, Izzo et al. teach the apparatus according to claim 1, wherein the hardware processing module is configured to execute processing instructions to control operation of the hardware verification module (the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 13, Izzo et al. teach the apparatus according to claim 12, wherein the hardware processing module is configured to generate the test series of the processing instructions (the steps of process block 102-114 are then repeated indefinitely during execution of the control process, pg. 63).

In regard to claim 14, Izzo et al. teach the apparatus according to claim 12, wherein the hardware processing module is configured to enable and disable the operation of the hardware verification module (move to safe state where the output values revert to predetermined safe output values, fig. 6, 112, 116, pg. 62-64).

In regard to claim 15, Izzo et al. teach an integrated circuit comprising circuitry to provide the data processing apparatus according to claim 1 (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39).
In regard to claim 16, Izzo et al. teach a non-transitory computer-readable storage medium, storing a computer program for controlling a host data processing apparatus to provide a simulation environment, the computer program comprising:
a hardware processing module implemented in circuitry to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40); and 
a hardware verification module (safety industrial controller, para. 14) implemented in circuitry connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9); 
wherein the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

In regard to claim 18, Izzo et al. teach a hardware verification module insertable as a subsystem into a circuitry design of the circuitry for use in a data processing apparatus comprising the circuitry implementing a hardware processing module to initiate data handling transactions (different cores on the same microprocessor, para. 11), for transmission to a data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
wherein the hardware verification module is connectable to the transaction interface (industrial controller used multicore architecture where multiple processing cores are contained inexpensively on a single integrated circuit die with share features, para. 9, the comparison steps and the scanning output may be implemented by the core designated C, para. 65, fig. 7) and configured to detect test data, representing an ordered series of communications via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);\
wherein the verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

In regard to claim 19, Izzo et al. teach a data processing method comprising: 
providing a hardware processing module implementable or implemented into a circuitry to initiate data handling transactions, for transmission to a hardware data handling module via a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
using a hardware verification module insertable as a subsystem into a circuitry design of the circuitry for:
detecting test data, representing an ordered series of communications between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
comparing two or more instances of the test data generated in response to the same test series of the processing instructions (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67);
 detecting whether the two or more instances of the test data are identical (comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6); and 
signaling, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izzo et al. (US 2018/0329397) in further in view of Higashi (US 2004/0210798). 

In regard to claim 17, Izzo et al. teach a system comprising:
an integrated circuit providing circuitry to implement a hardware processing module to initiate data handling transactions, for transmission to a data handling module via a hardware transaction interface, in response to successive processing instructions, and a hardware verification module insertable as a subsystem into a circuitry design of the circuitry and connectable to the hardware transaction interface and configured to detect hardware test data, representing an ordered series of communications between the hardware processing module and hardware data handling module via the hardware transaction interface generated in response to a test series of processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40); and 
wherein one or both of the hardware verification module and the emulated verification module are configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions, at least one instance of the two or more instances being hardware test data, to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67) and to signal, in case that the two or more instances of the test data are identical, a pass outcome for the circuitry (A=B, move to safe state, fig. 6, 112, 114, data matches, para. 62-63), in case that the two or more instances of the test data are not identical, a fail outcome for the circuitry (indicate failure when this comparison indicates a difference, para. 22, 41, fig. 6, 112, 116, an error is indicated, para. 61-64).
Izzo et al. does not explicitly teach a computer program for controlling a host data processing apparatus to provide a simulation environment comprising an emulated processing module to initiate data handling transactions, for transmission to an emulated data handling module via an emulated transaction interface, in response to successive processing instructions, and an emulated verification module insertable as a subsystem into a circuitry design of the circuitry and connectable to the emulated transaction interface and configured to detect emulation test data, representing an ordered series of communications between the emulated processing module and the emulated handling module via the emulated transaction interface generated in response to the test series of the processing instructions; an emulated verification module to compare at least one instance of the two or more instances being emulation test data. 
Higashi teaches of a test emulator implementing a test module emulation section acquires the output signal output as a result of the DUT simulating section being operated in simulation based on test signal, and compares the result with the expected value defined based on the test program and the test data (fig. 2, para. 54). 
It would have been obvious to modify the system of Izzo et al. by adding Higashi test emulator.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing a test emulator for emulating a testing an apparatus (abstract). 

 (3) Response to Argument
Claims 1-16 and 18-19 with regard to 35 USC 102a1, applicant stated that Izzo (US 2018/0329397) fails to disclose features of claim 1

“circuitry implementing a hardware processing module to initiate data handling transactions, for transmission to a hardware data handling module via a transaction interface, in response to successive processing instruction”
Applicant stated that there is no disclosure that any two cores of Izzo can reasonably be considered the hardware processing module and the hardware data handling module.    
Secondly, applicant stated that Izzo does not disclose transactions where a transaction is defined as “processing divided into individual, indivisible operations called transactions, each transaction must succeed or fail as a complete unit, that can never be only partial complete.” 
Examiner disagreed.   Izzo describes (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, para. 39, multicore processor may communicate with a common memory that holds a control program set, para. 40).   The two cores that performs the identical programs (para. 67, cores 32a and 32b executes identical programs) are equated to applicant’s hardware processing module.   The common memory 42 that communicates with the cores of the multicore processor 30 (para. 40) is equated to applicant’s hardware data handling module.   The circuitry to allow communication between the multicore processor and the common memory is equated to applicant’s interface.   Although not explicitly describes by Izzo, examiner takes official notice that the communication between the multicore processors and the common memory contains an interface, for example a bus interface. 
Furthermore, the individual lines of codes/commands of a computer program reads on the described transaction of an indivisible operations that must succeed or fails as a complete unit.   Each line of codes are indivisible operations that must succeed or fails as a unit and are successive in operation.   Izzo teach of programs 46a and 46b each contains a series of instructions which is equated to applicant’s transactions/successive in operation. 

“a hardware verification module insertable as a subsystem into a circuitry design of the circuitry design of the circuitry and connectable to the transaction interface and configured to detect test data, representing an ordered series of communication between the hardware processing module and the hardware data handling module via the transaction interface generated in response to a test series of the processing instructions”
Applicant stated that inputs are provided to the different cores are provided from sensors and not a series of processing instruction.   
Applicant further argued that the control program set which includes programs 46a and 46b of Izzo that can be compiled are different from each other and not the same as the test series of processing instructions claimed. 
Examiner disagreed.  The hardware verification module process data output from the cores executing programs 46a and 46b.   The sensor data mention by applicant is feed into the cores that executes programs 46a and 46b where their outputs are feed into the hardware verification module for comparison.   The output data from the multicore processor executing programs 46a and 46b is equated to the test data.   Program 46a and 46b is equated to the test series of processing instruction.   The test data generated in response to a test series of the processing instruction is similar to the output data generated by the execution of programs 46a and 46b.   Izzo teach of a third core denoted C to perform the comparison steps and scanning output of process block 112 (para. 65).   Core C scanning output is equated to detecting test data outputted from cores execution programs 46a and 46b.   Core C describe by Izzo is equated to applicant’s hardware verification module. 
Furthermore, Izzo teach of the programs 46a and 46b may be identical (para. 67).    Izzo put emphasis on comparing the execution of a diverse (employ different organizational structures) but identical functionality which might lead one to conclude that the two programs being compare is different.    However, Izzo teach that the programs 46a and 46b may be identical or different (para. 67).   Examiner relies on the teaching that the programs 46a and 46b are identical.   The transaction and ordered series of communication is equated to the lines of codes/commands in the programs 46a and 46b as mention in the first argument’s response. 

“the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of the processing instructions and to detect whether the two or more instances of the test data are identical”
Applicant stated that the citation “two fully redundant processor system, comparison of the outputs”(fig. 9, 122, para. 67) does not disclosed the claimed features of “the hardware verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions.”   Additionally, applicant mention the output from different cores being inputted into the hardware verification module is different and teach away from inputs (being the test data representing the ordered series of communications between the hardware processing module and hardware handling module via the transaction interface) into the hardware verification module. 
Examiner disagreed.   The hardware verification module (core C) compare two instances of the test data (output data from Core A and Core B) in response to the same test series of the processing instruction (program 46a and 46B being identical) and detect whether the instances are identical (comparison steps).   Applicant argued that the different cores teach away from the hardware processing module.   The term module as claimed does not contain further limiting limitation to exclude it from the grouping of multicore processor which performs execution of programs 46a and 46B (also states as Core A and Core B, para. 65).   
 
Claim 17 recited similar limitations and therefore is rejected under the same reasoning. 

	In view of the above response, the examiner feels the rejection is proper as set forth in the final office action. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        

Conferees:

/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.